UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 12b-25 Notification of Late Filing Commission File Number 1-14523 (Check one)oForm10-K oForm20-F oForm11-K xForm10-Q oForm10-D FormN-SAR oFormN-CSR For Period Ended: December31, o Transition Report on Form10-K o Transition Report on Form20-F o Transition Report on Form11-K o Transition Report on Form10-Q o Transition Report on FormN-SAR For the transition period ended: Read Instruction Sheet (on back page) Before Preparing Form. Please Print or Type. Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the item(s) to which the notification relates: PART I REGISTRANT INFORMATION Full Name of Registrant: Trio-Tech International Former Name if applicable: Address of Principal Executive Office (Street and number): 16139 Wyandotte
